s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 23, 2014

                                      No. 04-14-00375-CV

                                       Arnold L. LEVEY,
                                           Appellant

                                                 v.

   HOSPICE INSPIRIS OF TEXAS, INC.. Justo Cisneros, M.D., Juanita Sprute, M.D. and
                      Jefferson Family Practice Associates,
                                   Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-07246
                                  Larry Noll, Judge Presiding

                                         ORDER
        The clerk’s record was due June 18, 2014. On June 20, 2014, the clerk filed a
notification of late record stating the clerk’s record was not filed because appellant has not paid
or made arrangements to pay the clerk’s fee to prepare the record and appellant is not entitled to
the record without paying the fee.

        We order appellant, Arnold L. Levey, to provide written proof to this court on or before
July 3, 2014 that either (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk
have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record without
prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1 and 35.3(a). If appellant fails to file such
proof within the time provided, this appeal will be dismissed. See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court